Citation Nr: 1435757	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-22 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a lateral meniscus and cyst excision of the right knee with degenerative joint disease for the period from February 7, 2008 to December 3, 2013.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) due to the service-connected residuals of a lateral meniscus and cyst excision of the right knee with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1973 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2012, the Board remanded the claim for an increased rating for residuals of a lateral meniscus and cyst excision of the right knee for additional development and adjudication.

In a May 2014 rating decision, the agency of original jurisdiction (AOJ) discontinued the assigned 20 percent rating for residuals of a lateral meniscus and cyst excision of the right knee as of December 3, 2013.  The AOJ further granted service connection for a right total arthroplasty and assigned an initial 100 percent rating, effective December 3, 2013, the date that the Veteran had undergone the procedure.  This 100 percent rating was assigned until February 1, 2015 and a 30 percent rating was then assigned beginning on February 1, 2015.  As the Veteran is currently in receipt of a 100 percent rating for his right knee disability, the Board finds that the current issue on appeal is the propriety of the assigned rating prior to such date and, consequently, has characterized the issue as shown on the first page of the decision.  Insofar as a 30 percent rating is assigned as of February 1, 2015, such date is in the future, and the Veteran may file a notice of disagreement with the May 2014 rating decision until May 2015, or file a claim for an increased rating at some point in the future.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, the October 2012 VA examiner found that the Veteran was unable to work due to his right knee disorder and the record suggests that the Veteran stopped working during the course of this appeal.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals a July 2014 Informal Hearing Presentation submitted by the Veteran's representative and a May 2014 rating decision awarding service connection for a right total knee arthroplasty.  The Virtual VA file also contains VA treatment records dated through February 2014; such treatment records dated through December 2012 were considered in the January 2013 supplemental statement of the case.  The Veteran has not waived AOJ consideration of such evidence.  38 C.F.R.     § 20.1304(c) (2013).  However, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  Finally, the documents contained in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for an increased rating for residuals of a lateral meniscus and cyst excision of the right knee, as well as the claim for a TDIU, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran reported that he had applied for Social Security Administration (SSA) disability benefits in an April 2012 VA treatment note and that he had been awarded such disability benefits in a November 2012 VA treatment note.  The basis of this award is not clear from the current record.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits pertinent to the claim on appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   In light of the Veteran's statements, his complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, if any, should be obtained on remand.

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  In this regard, the October 2012 VA examiner found that the Veteran was unable to work due to his service-connected right knee disorder and reasoned that the nature of the Veteran's functional limitations would prevent him from working as a housekeeping maintenance worker.  However, this examiner did not address the Veteran's past work history or the impact of his right knee disorder on his ability to work jobs other than housekeeping maintenance worker.  In addition, it is not clear from the current record when the Veteran actually stopped working.  Therefore, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU claim, and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Furthermore, an opinion regarding whether his service-connected disabilities, either singularly or jointly, render the Veteran unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU and provide VCAA notice explaining what is needed to support a claim for a TDIU due to his service-connected disabilities.

2.  Obtain the Veteran's complete Social Security Administration records, including all administrative decision(s) on his application for disability benefits and all underlying medical records which are in the Social Security Administration's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e).

3.  After completing the above development, forward the claims file to an appropriate medical professional to offer an opinion as to whether the Veteran's service-connected disabilities render him unemployable. The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.

The examiner should offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

The rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



